Title: To James Madison from John J. Murray, 10 January 1803
From: Murray, John J.
To: Madison, James


					
						Sir
						American Consulate City of Glasgow 10 Jany. 1803
					
					I have the honor of transmitting you a Report of the Trade of the United States of America within my Consulate closing the 31st. Ulto.  The Blanks I endeavoured to have filled up but could not succeed: the Report is therefore very imperfect.  I think Sir if Congress would pass a Law to oblige Masters of American Vessels to Report their Arrivals to our Consuls and to shew them their Ships Papers, some advantages would result therefrom.  Besides Simplifying the Duties of the Consuls (I mean with Respect to their Reports of our Trade) it would be the means in time, if not immediately, of putting a Stop to some Illegal practices that I suspect are indulged in to great extent, & if So to the great injury of our Good & Lawful Citizens.  I particularly allude to the right of foreigners exercised in our Ships.  Be pleased Sir to let me know in whose names the Vessels marked S in the Report are registered.  I should be happy to hear from you as soon as possible & to be informed if my Letters of the 31 July & 26 August last have reached you.
					Your Circular of the 26 August came to hand about a Month Since  Exact attention Shall be paid to its Contents.  Please Sir to order the Acts of the last session of Congress to be transmitted to me.  I have the honor to be with the highest Respect Sir Yr. Most Obt. & Hble Sert.
					
						John J. Murray
					
					
						My Seal of Office
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
